Page, J. (dissenting):
In my opinion the provision in the contract for the forfeiture of all wages due provides a penalty for the breach and not liquidated damages. When we are called upon to determine whether a forfeiture of an amount for the breach of a contract is to be considered a penalty or liquidated damages, it is not to be determined in the light of subsequent events. (Dunn v. Morgenthau, 73 App. Div. 147, 149; affd., on opinion below, 175 N. Y. 518.)
The wages due at the time the plaintiff left the defendant’s employment would not have been an unreasonable amount to pay as damages for this breach of the contract. The contract, however, did not limit the sum to one month’s wages nor to any definite amount, but provided for a forfeiture of all wages due at the time, regardless of amount. The *10contract had numerous requirements, .the violation of any one of which would subject the plaintiff to a forfeiture of all his wages, although some of them could not cause damage to the defendant. In my opinion the forfeiture provision of the contract was not to secure the admeasurement of damages, but to secure the performancethrough fear of the penalty.
While it is true that the plaintiff cannot recover wages for the month of May, nor any part thereof, because he left the employment during that month, the evidence shows that payments were made monthly on the tenth day of the month, but the period of service for which compensation was made was not measured from the tenth of one month to the tenth of the next. But the evidence is that on April tenth the wages for the month of March were paid. On the tenth of May the wages for the month of April would have been paid. Those wages were earned and the right to payment would not be defeated by his abandonment of the contract during the succeeding month.
In my opinion the judgment should be reduced to seventy-five dollars, with appropriate costs, and as so modified affirmed, with costs.
Determination and judgment reversed, with costs in this court and in the Appellate Term, and complaint dismissed, with costs. Order reversing implied findings and containing findings and legal conclusions in accordance with opinion to be settled on notice.